Citation Nr: 0126523	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  01-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to assignment of a compensable disability 
rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1961 to May 1965.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs.  A rating 
decision in January 1998 denied service connection for 
bilateral hearing loss and granted service connection for 
tinnitus.  The veteran initiated an appeal of that decision 
with a notice of disagreement received in February 1998.  A 
statement of the case was issued in February 1998, and a 
substantive appeal was received in May 1998.  In June 1999, a 
Board hearing was conducted at the RO.  

By decision in October 1999, the Board denied a compensable 
evaluation for the veteran's service-connected tinnitus and 
remanded the issue concerning service connection for hearing 
loss.  Following a VA compensation examination, a rating 
decision in December 2000 granted service connection for 
right ear hearing loss, assigning a noncompensable 
evaluation.  The veteran filed a notice of disagreement with 
the rating assigned for his right ear hearing loss in 
February 2001, a statement of the case as to that issue was 
issued in April 2001, and a substantive appeal was received 
in July 2001.  In view of the following decision, the Board 
has restyled the rating issue on the first page of this 
decision in terms of bilateral hearing loss.  



FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current left ear hearing loss is related to his military 
service.


CONCLUSION OF LAW

Left ear hearing loss was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)); 38 C.F.R. §§ 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The record in this case includes the service medical records 
and three VA examination reports, as well as private medical 
records.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  The Board notes that recent VA examinations do not 
appear to be responsive to the directions set forth by the 
Board in its October 1999 remand.  In this regard, clear 
opinions regarding the etiology of the veteran's left ear 
hearing loss were not furnished.  Under these circumstances, 
another remand to the RO is normally required.  Stegall v. 
West, 11 Vet.App. 268, 271 (1998).  However, review of the 
record persuades the Board that the evidence now of record 
allows for an equitable review of the service connection for 
left ear hearing loss issue.  In view of the following 
decision, there is no resulting prejudice to the veteran by 
the Board proceeding with appellate review at this time.  

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for left ear hearing loss 
and for a compensable evaluation for right ear hearing loss.  
The discussions in the rating decisions, statements of the 
case, supplemental statements of the case, and other 
communications, including the Board's Remand, have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

Factual background

The veteran's DD Form 214 indicates that his military 
occupational specialty was as a vehicle operator; he served 
in the United States Air Force.  The service medical records 
are negative for complaints or clinical findings of hearing 
loss.  On audiological evaluation at the time of his 
enlistment examination in July 1961, pure tone thresholds, in 
decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
0
0
5
-
10
Left
0
0
5
-
10

The records reflect that, in July 1963, the veteran was hit 
in the right ear while swimming and sustained a perforated 
tympanic membrane in that ear, accompanied by tinnitus, but 
no hearing loss.  He was followed in the outpatient clinic on 
several occasions after the injury and various medications 
were prescribed.  The perforation completely healed within a 
few weeks and the service medical records do not reflect any 
further complaints or abnormal clinical findings regarding 
hearing loss during service.  

On audiological evaluation at the time of the veteran's 
discharge examination in March 1965, pure tone thresholds, in 
decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
0
0
5
0
10
Left
0
0
-5
10
5

The examiner at that time noted the veteran's history of a 
ruptured right ear drum in July 1963 which had completely 
healed.  The examiner further noted that there was no loss of 
hearing.  

In October 1997, the veteran filed claims for service 
connection for tinnitus and hearing loss, contending that his 
duties during service required that he have flight line 
clearance and that he was on and off the flight line as his 
duties required.  He indicated that he had worked for 
Republic Steel and the Goodyear Tire and Rubber Company since 
his separation from service and that both employers had 
provided him with hearing protection.  He submitted copies of 
audiometric tests administered by Goodyear every year or two, 
dated from September 1985 to September 1997.  On audiological 
evaluation in September 1985, pure tone thresholds, in 
decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
10
15
10
10
25
Left
10
15
10
20
15

On an authorized audiological evaluation in September 1992, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
10
20
20
20
40
Left
15
20
15
30
35

The report of the audiological evaluation in September 1997 
shows pure tone thresholds, in decibels, as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
20
25
20
30
50
Left
20
25
15
30
45

A VA audiological evaluation was conducted in December 1997.  
Pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
20
25
15
20
55
Left
15
20
10
20
40

A pure tone average of 29 in the right ear and 23 in the left 
ear was reported.  Speech audiometry revealed speech 
discrimination ability of 92 percent in the right ear and of 
88 percent in the left ear.  

In June 1999, a personal hearing was conducted before the 
undersigned Member of the Board at the RO.  The veteran 
testified that his duties in service required him to work on 
and off the flight line, where there was continuous "high 
level pitch noise."  He stated that he had no ear protection 
to wear at that time.  He further testified that he began 
experiencing difficulty hearing, as well as tinnitus, 
immediately after the 1963 injury and that his hearing had 
gotten progressively worse, particularly during the past few 
years.  The veteran's brother also testified at the hearing.  
He stated that he first noticed the veteran having a problem 
with his hearing right after the 1963 accident.  

Following the Board's Remand, another VA audiometric 
evaluation was conducted in January 2000.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
25
20
15
25
50
Left
20
20
15
25
45

An average of 28 in the right ear and 26 in the left ear was 
reported.  Speech recognition scores of 92 percent in the 
right ear and of 92 percent in the left ear after loud 
presentation were considered by the examiner to render a more 
accurate representation of true hearing discrimination.  The 
audiologist characterized the findings as representing 
moderate high frequency sensorineural hearing loss 
bilaterally.  

A VA examination by an ear, nose, and throat specialist in 
November 2000 was conducted to obtain a medical opinion as to 
the etiology of the veteran's hearing loss.  Noting the 
veteran's history of an injury in service, as set forth 
above, the examiner opined that it was more likely than not 
that his right sided hearing loss was secondary to his 
inservice trauma.  The examiner also appears to have stated 
that it was as likely as not that the tinnitus was secondary 
to the inservice trauma, although the examiner also appears 
to say that it was unclear whether or not the left side was 
secondary to his trauma as well.  

I.  Service Connection for Left Ear Hearing Loss.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  VA's Under Secretary for Health held in an 
October 4, 1995, memorandum opinion that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

First, the Board notes that the private and VA audiometric 
data dated since 1997 show pure tone thresholds that meet the 
criteria for hearing loss disability in the left ear, as 
defined by 38 C.F.R. § 3.385.  Prior to 1997, those criteria 
were not met.  Further, the service medical records clearly 
indicate that the veteran sustained an injury to his right 
ear during service and service connection for hearing loss in 
that ear was established by a rating decision in December 
2000 on the basis that the medical evidence showed that the 
right ear hearing loss resulted from that injury.  However, 
there was no showing of any decrease in left ear hearing 
acuity during service.  Nevertheless, the evidence clearly 
shows current left ear hearing loss and there is no 
persuasive evidence suggesting any post-service etiology for 
such hearing loss.  While there is no clear medical opinion 
to the effect that the left ear hearing loss is due to the 
inservice trauma to the right ear, the Board takes note of 
the fact that service connection has already been established 
for tinnitus due to the right ear hearing loss. 

Further, the record also suggests that the veteran was 
exposed to considerable noise on the flight line in the 
course of his duties as a vehicle operator.  Although that 
evidence consists largely of the veteran's own hearing 
testimony, the Board finds that testimony to be credible.  
The record also reflects that he has bilateral sensorineural 
hearing loss and the Board is cognizant that that disorder 
commonly results from exposure to acoustic trauma or noise 
trauma.

After reviewing the totality of the evidence, including the 
veteran's sworn testimony, and after viewing the underlying 
question in light of the fact that service connection has 
already been granted for right ear hearing loss and tinnitus, 
the Board finds that there is a state of equipoise between 
the positive evidence and the negative evidence on the 
question of whether the left ear hearing loss is related to 
service.  Under such circumstances, the benefit of the doubt 
goes to the veteran.  38 U.S.C.A. § 5107(b).  Service 
connection for left ear hearing loss is therefore warranted. 



ORDER

Service connection for left ear hearing loss is warranted.  
The appeal is granted to this extent. 


REMAND

In view of the Board's finding that service connection is 
warranted for the veteran's left ear hearing loss, the 
question of an appropriate rating for bilateral hearing loss 
must now be considered by the RO.  While the Board believes 
that it has jurisdiction to accomplish a de novo review of 
this issue, initial review and assignment of a rating for 
bilateral hearing loss is in order to avoid an prejudice to 
the veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
undertake any necessary actions to comply 
with the Veterans Claims Assistance Act 
of 2000 and implementing regulations.  

2.  The RO should then review the record 
and assign a disability rating for 
bilateral hearing loss.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 



The veteran and his representative are free to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

